 


109 HR 292 IH: Military Death Benefit Improvement Act of 2005
U.S. House of Representatives
2005-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 292 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2005 
Mr. Bachus (for himself, Mr. Moore of Kansas, Mr. Tom Davis of Virginia, Mr. Young of Florida, Ms. Hooley, Mr. Whitfield, Mr. Moran of Kansas, Mr. Wolf, Mr. Brown of South Carolina, Mr. Rogers of Alabama, Mr. Baca, Mr. Burton of Indiana, Ms. Bordallo, Mr. Weller, Mr. Tancredo, Mr. Boswell, Mr. Leach, Ms. Lee, Mr. Cardoza, Mr. Chandler, Mr. Otter, Mr. Cooper, Mr. Pickering, Mr. Olver, Mr. Baker, Mr. Shays, Mrs. Davis of California, Mr. Shimkus, Mr. Dingell, Mr. Doggett, Mr. Filner, Mr. Beauprez, Mr. Cole of Oklahoma, Mr. Gonzalez, Mr. Gene Green of Texas, Mr. Gutierrez, Ms. Herseth, Mr. Hinchey, Mr. Holt, Mrs. Jones of Ohio, Mr. Kildee, Mr. Kind, Mrs. Maloney, Mrs. McCarthy, Mr. McDermott, Mr. George Miller of California, Mr. Payne, Mr. Scott of Georgia, Mr. Spratt, Mr. Stupak, Mrs. Tauscher, and Mr. Aderholt) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to increase the amount of the military death gratuity from $12,000 to $100,000. 
 
 
1.Short titleThis Act may be cited as the Military Death Benefit Improvement Act of 2005.
2.Increase in death gratuity payable with respect to members of the armed forces
(a)Amount of death gratuitySection 1478(a) of title 10, United States Code, is amended by striking $12,000 and inserting $100,000.
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to deaths occurring on or after September 11, 2001.
(c)Funding
(1)Source of fundsAmounts for the payment during fiscal year 2005 of death gratuities by a Secretary concerned under sections 1475 through 1477 of title 10, United States Code, as amended by subsection (a), shall be derived from amounts available for such fiscal year to that Secretary for operation and maintenance.
(2)Secretary concerned definedIn this subsection, the term Secretary concerned has the meaning given such term in section 101(a)(9) of title 10, United States Code. 
 
